DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 4, 2021 has been entered.

Election/Restrictions

Claims 10, 12, and 15-25 are allowable. The restriction requirement Invention I and Invention II, as set forth in the Office action mailed on September 27, 2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Inventions I and II is withdrawn. 

In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
 
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 10 recites that the particulate carrier is a toner material while claim 13 recites that the carrier is one or more waxes. Since the originally-filed Specification does not include the carrier as having both toner and wax, the limitation in claim 13 is indefinite.

Claim Rejections - 35 USC § 102

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over International Buisness Machines Corporation (IBM), WO 2004/107472 (as cited by Applicant).

Regarding claim 1, IBM teaches a particulate organic semiconductor composition comprising: a semiconductor component including particulate organic small molecule semiconductor, particulate polymeric semiconductor or mixtures thereof (as noted in abstract to form an organic semiconductor layer, page 9, line 24); and a particulate 
Regarding claim 2, IBM teaches the particulate carrier comprises one or more waxes (page 5, line 19-20).

Regarding claim 7, IBM teaches a ratio of the particulate carrier to semiconductor component ranges from 0.5:10 to 10:0.5. (page 5, lines 5-8).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is is/are rejected under 35 U.S.C. 103 as being unpatentable over IBM as applied to claims 1, 2, and 7 above, and further in view of  Meng et al, US Patent Application Publication 2009/0166590 (as cited in previous Office Action).

Regarding claim 4, IBM fails to teach the organic semiconductor component comprises one or more acenes.



It would have been obvious to one of ordinary skill in the art at the time of the invention was made to combine the teachings of Meng with that of IBM because thiophene acenes are generally used in the art to make organic components because of their excellent electronic properties.

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claims 1, 2, and 7 above, and further in view of Lin et al, US Patent 4,734,350 (newly submitted).

Regarding claims 8 and 9, IBM fails to teach the organic semiconductor composition further comprises a charge control additive wherein the charge control additive comprises fumed silica or derivative thereof.

Lin teaches the organic semiconductor composition further comprises a charge control additive (column 1, lines 12-18) as a means of boosting and holding the charge, as well as improved admix characteristics and allows for better flow of the material.

It would have been obvious to one of ordinary skill in the art at the time of the invention was made to combine the teachings of Simmons with that of IBM because a .


Allowable Subject Matter

Claims 3, 5, and 6, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 10, 12, 13, and 15-25 are allowed. The following is an examiner’s statement of reasons for allowance:

Regarding claim 10, the prior art fails to anticipate or render obvious the claimed invention including “…providing a particulate organic semiconductor composition including an organic semiconducting component and a particulate carrier; depositing the particulate organic semiconductor composition on one or more selected regions of a charged photoreceptor drum of a printer; transferring the particulate organic semiconductor composition from the photoreceptor drum to a substrate of the electronic device; and fusing particles of the organic semiconductor composition, wherein the organic semiconducting component comprises a particulate organic small molecule semiconductor, particulate polymeric semiconductor or mixture thereof, and wherein the 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments

Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent Application Publication 2007/0090387, issued to Daniels et al, discloses a solid state light shield layer. US Patent Application Publication 2016/0351642, issued to Dykaar, discloses an electronic device. US Patent Application Publication 2016/0353578, issued to Yang et al, discloses a printing method.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






QVJ
/DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899